DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/21 has been entered.
 
Status of the Claims
Claim 1 has been newly amended to select just palladium from former claim 9.  Claim 10 has been amended to conform to this.  Claim 9 has been newly amended.  Claim 11 has been newly amended to add that the metal is “supported on” the sieve.

Response to Arguments
Applicant’s arguments, see pgs. 2-4, filed 1/22/21, with respect to the rejection(s) of claim(s) 1, 4, 5, 8-12, 14-16, 21, 22 under the Final have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Voss.
Allowable Subject Matter
The indicated allowability of claims 14, 15 and those that depend, is withdrawn in view of the newly discovered reference(s) to Voss.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 4, 5, 8, 9, 10, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US Pub.: 2003/108465).
Voss describes a catalyst made up of a zeolite material (abstract) that can include a zeolite omega (para. 77), a type of MAZ zeolite.  This sieve can be exchanged with a cation that can include Pd (para. 87).  The catalyst is placed on a flow-through carrier/filter (para. 38), which can be considered the substrate.
	As to the intended use features, although Voss does not specifically state that their catalyst would be effective to adsorb NOx at or below low temperature and release adsorbed NOx at temperature above those low temperatures, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would be effective to perform the same function.
	As to the “supported on” feature, the specification of this application explains that “supported on” can include ion-exchange (see PG Pub, para. 15).  Voss adds the metal by ion-exchange (para. 80).

As to Claim 4, Voss teaches that their compound has the formula in para. 78 where M2 can be Al (para. 86).  Therefore the sieve can be an aluminosilicate.

As to Claim 5, Voss teaches that their zeolite can be a zeolite omega (para. 77).

As to Claims 8, 9 and 10, Voss teaches that in addition to the first zeolite doped with a precious metal, there can be a second zeolite also doped with a precious metal, such as Pt or Rh (para. 103).  Alternatively, the metal can be Pd (para. 104).

As to Claim 11, Voss describes a catalyst made up of a zeolite material (abstract) that can include a zeolite omega (para. 77), a type of MAZ zeolite.  This sieve can be exchanged with a cation that can include Pd (para. 87).  The catalyst is placed on a flow-through carrier/filter (para. 38), which can be considered the substrate.
As to the second sieve, Voss teaches that there can be a second zeolite doped with a precious metal (para. 103).  The framework of that second zeolite can be beta (para. 104).
	As to the intended use features, although Voss does not specifically state that their catalyst would be effective to adsorb NOx at or below low temperature and release adsorbed NOx at temperature above those low temperatures, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would be effective to perform the same function.
	As to the “supported on” feature, the specification of this application explains that “supported on” can include ion-exchange (see PG Pub, para. 15).  Voss adds the metal by ion-exchange (para. 80).

	As to Claim 16, Since the composition claimed in Voss is the same, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound would be effective in the same way.

Claims 11,  12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss and further in view of Gilbert (US Pub.: 2016/0367941) and in view of Park (US Pub.: 2011/0258994).
The rejection to claim 11 above is re-iterated here. 
Voss describes a catalyst made up of a zeolite material (abstract) that can include a zeolite omega (para. 77), a type of MAZ zeolite.  This sieve can be exchanged with a cation that can include Pd (para. 87).  The catalyst is placed on a flow-through carrier/filter (para. 38), which can be considered the substrate.
As to the second sieve, Voss teaches that there can be a second zeolite doped with a precious metal (para. 103).  The framework of that second zeolite can be beta (para. 104).
Voss does not teach that the second framework is a CHA/AEI-type however.
Gilbert describes a zoned exhaust system (title) that includes an SCR and a DOC zone (abstract).  The DOC is made out of a zeolite and a precious metal (para. 102) and the SCR is made out of a zeolite and a catalytic metal (para. 86, listing transition metals).  
As to the framework, Gilbert teaches that an SCR can use a CHA-type sieve (para. 156) or a BEA-type sieve (para. 97, also known as Beta zeolite).
	Therefore, since it is known to combine a DOC with an SCR, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an SCR with the DOC of Voss, as taught by Gilbert because Gilbert shows that combining these two catalysts is known to be effective for use in pollutant reduction.
	As to the framework, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ either BEA or a CHA-type sieve, as taught by Gilbert for use with Voss because Gilbert explains that either framework is known to be effective for use in the field of SCR catalysts. 
	As to the SCR bearing a noble metal, Gilbert explains that their SCR has a transition metal (para. 86) and not a noble metal.
Park explains that SCR catalysts are typically either noble metals or transition metals ion-exchanged onto a zeolite (para. 7).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ either a transition metal or a noble metal, as taught by Park for use with the SCR of Gilbert and combined with the DOC of Voss because Gilbert explains that DOC and SCR catalysts are effective to combine with each other for use in reducing pollutants in a gas stream. 

Claims 14, 15, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss as applied to claim 8 above, and further in view of Gilbert (US Pub.: 2016/0367941).
	Voss describes a first and a second zeolite sieve but not that they are both in layers.
Gilbert describes a zoned exhaust system (title) that includes an SCR and a DOC zone (abstract).  The DOC is made out of a zeolite and a precious metal (para. 102) and the SCR is made out of a zeolite and a catalytic metal (para. 86, listing transition metals).  
As to the framework, Gilbert teaches that an SCR can use a CHA-type sieve (para. 156) or a BEA-type sieve (para. 97, also known as Beta zeolite).
	Gilbert shows that the two catalysts can be layers (see Figures 11-23).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an SCR with the DOC of Voss, in washcoat layers as taught by Gilbert because Gilbert shows that combining these two catalysts is known to be effective for use in pollutant reduction.

	As to Claim 15, the washcoat layers of Gilbert can be considered “zones”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an SCR with the DOC of Voss, in washcoat layers as taught by Gilbert because Gilbert shows that combining these two catalysts is known to be effective for use in pollutant reduction.

As to Claim 21, Gilbert shows that the SCR can be deposited on the DOC which is on the substrate (see Fig. 23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the DOC of Voss in the configuration of Gilbert because Gilbert shows that combining these two catalysts is known to be effective for use in pollutant reduction.

As to Claim 22, Gilbert shows that the SCR can be the middle layer and that there is another DOC zone on top (see Fig. 23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the DOC of Voss in the configuration of Gilbert because Gilbert shows that combining these two catalysts is known to be effective for use in pollutant reduction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

March 9, 2021